TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 21, 2015



                                      NO. 03-15-00329-CV


                    Gregory G. Graze and Cynthia A. Criddle, Appellants

                                                 v.

                              Nationstar Mortgage, LLC, Appellee




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on May 20, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.